Citation Nr: 1507112	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran had active service from January 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claim file. 

The claim was remanded in July 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.
 
In a July 2014 Board remand, the AOJ was requested to schedule the Veteran for a psychiatric examination to discuss the Veteran's service-connected posttraumatic stress disorder (PTSD).  The examiner was to provide an opinion as to whether the PTSD alone precluded the Veteran from gainful employment.  The AOJ was also asked to schedule an additional examination to determine whether all of the Veteran's service-connected disabilities rendered him unemployable.  

The Veteran was afforded two VA examinations following the Board's remand.  A psychiatric examination was conducted in July 2014.  The examiner provided an opinion as to whether PTSD alone prevented the Veteran from gainful employment.  

A general medical VA examination was conducted in August 2014.  After an examination of the Veteran, the examiner provided an opinion as to employability regarding the remaining service-connected disabilities without consideration the service-connected PTSD.  Therefore, the Board is without an opinion as to whether all of the Veteran's service-connected disabilities prevent him from gainful employment.  Therefore, the Board finds that the AOJ did not comply with the Board's order and unfortunately, this case must be remanded once again.   

Accordingly, the case is REMANDED for the following action:

1. Return the file to the examiner who conducted the August 2014 VA medical examination and request that a new medical opinion be provided.  The examiner is requested to consider all of the Veteran's service-connected disabilities: residuals of burns, right upper extremity with partial loss of use of the right hand; scars of the face, neck and right ear; PTSD; atrophy, weakness and decreased range of motion to the right shoulder with arthritis associated with residuals of burns, right upper extremity; scars of the left upper extremity; scars of the inner aspect of both legs, right arm and below right clavicle; and donor scars of both thighs and provide an opinion as to whether these disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  The examiner is to consider all of the evidence of record including any and all evidence associated with the claim file after the August 2014 VA examination.  The examiner must state in the report that all of the evidence of record has been considered.  All findings and conclusions should be supported by a detailed rationale in a typewritten report
 
2.  Then, readjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




